Citation Nr: 0408919	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a fungal infection of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
September 1999 the Board remanded the current issue for 
further development.  The Board itself undertook additional 
development beginning in December 2002.  The issue was again 
remanded to the RO in July 2003.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

Although the issue on appeal has previously been identified 
as a claim for increased rating, the veteran has expressed 
his dissatisfaction with the initial rating assigned at the 
time of the grant of service connection for a fungal 
infection of the right foot.  Therefore, the Board has 
recharacterized the issue as entitlement to an increased 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed his 
claim seeking service connection for his right foot fungal 
infection, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claim.

2.  The veteran's fungal infection of the right foot is 
manifested by constant itching with lesions, fissures, 
scaling and hyperpigmentation of the right foot, with marked 
disfigurement; however, while there was some evidence of 
ulceration and extensive exfoliation, there was no evidence 
of any systemic or nervous manifestation or that the 
condition was exceptionally repugnant.

3.  The veteran's right foot fungal infection does not extend 
over an area of more than 40 percent of the entire body or 
more than 40 percent of exposed areas, and has not required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial 30 percent for a fungal infection 
of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The Board's September 1999 remand of this issue advised the 
veteran of the types of evidence that he needed to send to VA 
in order to substantiate a claim for an increased initial 
evaluation, as well as the types of evidence VA would assist 
in obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence of the current severity of his right foot 
fungal infection.  Furthermore, in a May 2003 letter, the 
Board requested that the veteran be provided a VA examination 
of his disability and was advised regarding the consequences 
should he fail to appear for such an examination.  Moreover, 
the veteran and his representative were provided copies of 
the appealed December 1984 rating decision, as well as April 
1996, March 2002 and July 2003 supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf, and informed to 
provide all evidence that could help support his claim.  
Thus, the Board finds that the veteran has been provided the 
notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, in compliance with the 
September 1999 remand, an October 1999 letter sought further 
information from the veteran and his treating physicians.  In 
sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Therefore, 
the Board finds that any error in not providing a single 
notice to the appellant in covering all content requirements, 
as well as any defect with respect to the timing of the VCAA 
notice requirements, was harmless.  See 38 C.F.R. § 20.1102 
(2003) (harmless error).

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, supra.

II.  Factual Background

The veteran's service medical records show periodic treatment 
for diagnosed tinea versicolor, beginning as early as May 
1963 and as late as October 1966.  

A December 1984 rating action granted service connection for 
a fungal infection of the right foot and assigned a 10 
percent rating.  The veteran appealed the rating and was 
provided a statement of the case regarding the issue in April 
1996.  In May 1996, he perfected the appeal in his claim for 
an initial increased evaluation for right foot fungal 
infection.

VA treatment records, dating from March to November 1986, 
show no pertinent complaints, findings, treatment or 
diagnoses.

A November 1986 VA examination report indicates the veteran 
complained of swelling and an extremely itchy rash on his 
right foot.  He used lotion and Tinactin cream on the 
affected area.  Examination of the right foot revealed 
moderate swelling with silvery white scaling, itching and 
blister formation and papular eruptions on all of the toes 
around the foot and sole.  There was maceration of the skin 
between the toes, especially between the third and fourth 
toes.  The skin of the right foot was of a generally grayish 
pigmentation.  There was no foot drop.  The pedal pulses were 
within normal limits and symmetric.  All joint functions were 
also within normal limits.  The diagnosis was chronic right 
foot tinea pedis.  

A January 1989 VA examination of the veteran's right foot 
reveals he complained of a constant right foot fungal 
infection with acute exacerbations for which he utilized 
Tinactin.  The diagnosis was dermatophytosis with 
interdigital skin maceration on the right foot or a fungus of 
the right foot.  It was noted that the maceration was from 
the ankle to the toes.

In May 1991, the veteran again underwent VA examination of 
his service-connected right foot fungal infection.  At that 
time he continued to complain of a constant condition with 
acute exacerbations.  Examination of his right foot revealed 
active interdigital dermatophytosis with dishydrotic eczema 
of the remainder of the foot.  

VA treatment records, dating from October 1994 to September 
1999, show intermittent treatment for skin conditions which 
included the veteran's service-connected right foot fungal 
infection.  A February 1995 progress note indicates the 
veteran had probable simple intertrigo of the toe webs and 
xerosis of the extremities.  Examination of the right foot 
revealed diffuse scaling with no vesicles and mild dystrophic 
nails of the great, fourth and fifth toes.  Diagnoses 
included vesicolor tinea pedis.  A July 1995 dermatology 
progress note shows that he had severe scaling of his right 
foot with vesicles in all stages.  There was questionable 
compliance with the treatment plan, with the veteran 
reporting that he used cream once a day when he used it.  A 
March 1996 dermatology consultation report reveals the 
veteran had scaling on the sides and soles of both feet with 
lichenification of the lateral and medial sole on the right 
foot and maceration of the toe webs of the right foot.  The 
impressions included tinea pedis with onychomycosis and 
lichenification and intertrigo of the toe webs of the right 
foot.  An August 1996 progress note states that that the 
chart indicated that the veteran was not compliant with his 
medications.  In March 1997, lesions and scaling were 
observed in the right foot web areas and in September 1999, 
the veteran complained of raw areas between the toes of both 
feet.

During his July 1999 Central Office hearing before the 
undersigned Veterans' Law Judge, the veteran testified that 
the skin of his right foot was darker than the skin of his 
left foot.  He had blisters on the right foot and it was 
constantly oozing a malodorous discharge.  He testified that 
he washed his feet several times a day and that he had tried 
several kinds of ointments and creams.  He further testified 
that he experienced severe itching and scaling.  His right 
foot condition was worse in warmer weather.  He also 
testified that the flesh was eroded between the toes of his 
foot exposing the bone.  Sometimes he scratched until his 
foot bled.  He testified that he most often wore slippers.  
His wife testified that his socks were soggy from drainage 
from his feet and that she changed the bed linens every day 
because of the odorous discharge from his feet.

VA treatment records, dating from February 2000 to December 
2001, show no relevant complaints, findings, treatment or 
diagnoses.

In February 2002, the veteran underwent VA examination of his 
right foot fungal infection.  At that time he complained of 
severe itching of the feet predominantly in the summer 
months, precipitated by wearing shoes and socks.  Examination 
of the right foot revealed very dry, scaly, hypertrophic, 
thickened skin over the dorsal aspect of the foot with skin 
exfoliation.  There were postinflammatory hyperpigmented 
areas along the lateral side of the foot from the small toe 
to the inframalleolar area.  There were postinflammatory 
hyperpigmented changes in the medial inframalleolar area.  
There was no evidence of edema or cellulites.  Pulses were 
normal.  There was a moderately scaly, hypertrophic and 
hyperpigmented area on the plantar aspect of the right foot 
with chronic postinflammatory hyperpigmentory changes.  The 
areas between the toes revealed some maceration without wet 
moist areas or areas of cellulites.  The diagnosis was fungal 
infection of the right foot.  The examiner noted that the 
veteran had a longstanding, chronic vesicular fungal 
infection of the right foot that caused intense pruritus 
predominantly during the hot summer months and which 
prevented him from wearing socks and closed shoes.  This 
caused extreme pruritis, itching, scratching, maceration and 
possible secondary superinfection.

A May 2003 VA examination report shows the veteran gave a 
history of having used creams and ointments without 
resolution of his right foot fungal infection.  His condition 
was worse during warm weather and affected his hands as well.  
He was not currently on oral or systemic medications.  
Symptoms included pruritis and scaliness.  During warm 
weather he developed fissures between the toes and had to 
change his socks during the day to keep his foot dry.  He 
wore sandals in the summer.  He was currently treated with 
Domeboro soaks, Triamcinolone cream, Clotrimazole cream and 
unibase ointment.  Examination of the right foot revealed 
scaliness on the lateral and medial sides, with scaliness on 
the heel up to the ankle.  Vesicles were on the plantar 
aspect of the foot and the great toenail was thickened and 
dark.  There was ulceration between the first and second toes 
with crusting.  There were fissures present between the 
second and third toes and the third and fourth toes.  Pulses 
were 4+.  The fungus infection resulted in constant itching 
and scaliness of the skin with darker pigmentation of the 
foot when compared with his left foot.  The examiner noted 
that the right foot was severely disfigured by scarring, 
scaliness, and a thickened great toenail.  The examiner 
opined that it was repugnant.  The condition involved less 
than 20 percent of his body.  The veteran had not been on 
systemic therapy in the last twelve months.  His condition 
did not require constant or near-constant systemic therapy.

Analysis

Although the veteran's right foot fungal infection is not 
listed in the Ratings Schedule it is evaluated by analogy to 
eczema, pursuant to the general rating for skin conditions 
set forth in 38 C.F.R. § 4.118.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  In this regard, the Board notes 
that the general rating criteria in effect prior to August 
30, 2002, provided that skin disorders were rated as or by 
analogy to eczema under Diagnostic Code 7806. 38 C.F.R. 
§ 4.118.  Pursuant to the former criteria, under that 
diagnostic code, when the condition was productive of slight, 
if any, exfoliation, exudation or itching, on a nonexposed 
surface or small area, a noncompensable rating was warranted.  
A 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating required that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, when the disability is most 
analogous to dermatitis or eczema, it should continue to be 
rated as dermatitis or eczema under Diagnostic Code 7806.  
The revised criteria provide that if the dermatitis or eczema 
covers less than five percent of the entire body or when less 
than five percent of exposed areas are affected and no more 
than topical therapy required during the past twelve-month 
period, a noncompensable rating is warranted.  A 10 percent 
evaluation is appropriate when an area of at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past twelve-month period.  A 30 percent rating requires 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.

After a careful review of the lay and medical evidence, the 
Board finds that the veteran's right foot fungal infection 
warrants a 30 percent rating under both the former and the 
revised criteria.  In reaching this determination, the Board 
notes that the VA examination reports and treatment records 
have consistently shown the veteran's complaints of constant 
itching, as well as objective evidence of post-inflammatory 
hyperpigmentation, lesions, scaling, fissures and some 
evidence of ulceration on large areas of the foot and ankle.  
Further, the physician who conducted the May 2003 VA 
examination reported that the veteran's right foot was 
severely disfigured by scarring, scaliness and a thickened 
great toenail.  The examiner opined that the disfigurement 
was repugnant.

Pursuant to the former criteria, the Board finds that a 30 
percent rating, and no more, is warranted.  In reaching this 
conclusion, the Board notes that, while there is evidence of 
ulceration with crusting, fissures and extensive exfoliation, 
there is no evidence of systemic or nervous manifestations.  
Furthermore, while the May 2003 examiner opined that the 
condition was repugnant, he did not indicate that it was 
exceptionally repugnant.  Instead, according to that same VA 
examiner, the veteran's skin condition was observed as 
severely disfigured by scarring, scaliness, and a thickened 
great toenail, and thus supports a finding of marked 
disfigurement.  Moreover, the overwhelming majority of the 
medical evidence does not indicate that the skin condition 
was repugnant.

The Board finds that a 30 percent rating, and no more, is 
similarly warranted under the revised regulations.  Because 
the evidence shows that the skin pathology extends does not 
cover an area in excess of either 20 percent of the entire 
body or 40 percent of exposed areas, and does not require 
constant or near-constant systemic therapy or other 
immunosuppressive drugs during the past 12-month period, the 
preponderance of the evidence is against a 30 percent 
evaluation.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent rating for right foot fungal 
infection, is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



